DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 21 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zadesky (PG Pub 20160023245).
Considering claim 17, Zadesky (Figures 4-5) teaches an apparatus for producing haptic feedback comprising: a piezoelectric actuator (116 + paragraph 0026); a mechanical structure (111 + paragraph 0026), wherein the piezoelectric actuator is configured to modify its extension in a first direction (125 + paragraph 0032) and wherein the mechanical structure is configured to deform as a result of a change in the extension of the piezoelectric actuator in such a way that an area of the mechanical structure is moved in relation to the piezoelectric actuator in a second which is perpendicular to the first direction (123 + paragraphs 0032-0036) wherein the mechanical structure has a substructure (113 + paragraph 0025) which is configured not to move in the second direction in relation to the piezoelectric actuator as a result of a change in the extension of the piezoelectric actuator and wherein the haptic feedback is produced by a movement of the area in relation to the substructure (paragraph 0025) 
Considering claim 21, Zadesky (Figures 4-5) teaches wherein the substructure is arranged parallel to the piezoelectric actuator (113 + paragraph 0025).
Considering claim 31, Zadesky (Figures 4-5) teaches wherein the mechanical structure has a plurality of parts (121’ + 121’ + paragraph 0034) and wherein the apparatus has a holding apparatus (113 + paragraph 0025) which is designed to exert a force from outside on the mechanical structure by which the mechanical structure is held together.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zadesky (PG Pub 20160023245).
Considering claim 18, Zadesky (Figures 4-5) teaches wherein the mechanical structure is designed so that the area of the mechanical structure is moved in the second direction (paragraph 0032).
However, Zadesky does not disclose a distance which is at least ten times greater than the change in the extension of the piezoelectric actuator in the first direction.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a disclose a distance which is at least ten times greater than the change in the extension of the piezoelectric actuator in the first direction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zadesky (PG Pub 20160023245) and in view of Newnham (US PN 5,729,077).
Considering claim 32, Zadesky teaches the first direction (125 + paragraph 0032) is parallel to the stacking direction.
However, Zadesky does not teach wherein the piezoelectric actuator has multi-layer structure in which internal electrodes and piezoelectric layers are arranged alternately above one another in a stacking direction.
Newnham teaches wherein the piezoelectric actuator has multi-layer structure in which internal electrodes (36 + 38 + col. 3 lines 63-67) and piezoelectric layers (34 +col. 3 lines 63-67) are arranged alternately above one another in a stacking direction.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the piezoelectric actuator has multi-layer structure in which internal electrodes and piezoelectric layers are arranged alternately above one another in a stacking direction into Zadesky’s device for the benefit of providing electrodes to conduct/transfer electricity for the piezoelectric.
Considering claim 33, Newnham (Figure 3) teaches a first housing element (30 + col. 3 lines 47-50) and a second housing element (32 + col. 3 lines 47-50) wherein the first housing element and the second housing element are attached to the mechanical structure in such a way that the housing elements are moved in relation to one another in an event of a change in the extension of the piezoelectric actuator in the first direction (60 + 62 + col. 4-13) an apparatus for producing haptic feedback comprising: a piezoelectric actuator (116 + paragraph 0026); a mechanical structure (111 + paragraph 0026), wherein the piezoelectric actuator is configured to modify its extension in a first direction (125 + paragraph 0032) and wherein the mechanical structure is configured to deform as a result of a change in the extension of the piezoelectric actuator in such a 
Considering claim 34, Zadesky (Figures 4-5) teaches wherein the mechanical structure has a substructure (113 + paragraph 0025) which is configured not to move in the second direction in relation to the piezoelectric actuator as a result of a change in the extension of the piezoelectric actuator and wherein the haptic feedback is produced by a movement of the area in relation to the substructure (paragraph 0025).
Considering claim 35, Zadesky (Figures 4-5) teaches wherein the substructure extends in the first direction in a form of a bar (113 + paragraph 0025).
Allowable Subject Matter
Claims 22-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering claim 22, the prior art does not teach wherein the mechanical structure has a first lever arm which comprises the area, wherein a first end of the piezoelectric actuator is fixed to the first lever arm and wherein the first lever arm is movably connected to the substructure in combination with the rest of the applicant’s claimed limitations.
Furthermore, claim 23, which depends from claim 22, would be allowed if it depended upon an independent and allow claim.
Considering claim 24, the prior art does not teach wherein the mechanical structure has a first level arm which comprises the area and wherein a first end of the 
Furthermore, claims 25-30, which depends from claim 24, would be allowed if it depended upon an independent and allow claim.
Considering claim 36, the prior art does not teach wherein the substructure is arranged parallel to the piezoelectric actuator.
Furthermore, claim 37, which depends from claim 34, would be allowed if it depended upon an independent and allow claim.
Considering claim 38, the prior art does not teach the applicant’s claimed limitations for the reasons cited in the previous office action.
Response to Arguments
Applicant's arguments filed 04 January 2022 have been fully considered but they are not persuasive. Regarding the applicant’s arguments that 113 is a housing and cannot be considered a substrate of the diaphragm 111 the examiner disagrees.  The applicant claims the mechanical structure has a substrate which is configured not to move in the second direction.  The house 113 is a substructure of the diaphragm 111.  The applicant claims wherein the location of the substructure has to be (.i.e. inside).  Furthermore, 113 is in a bar shape as showed in Figures 4 + 5 since it is an illustration of a piezo actuated vibrator according to different examples  As claimed the examiner can still interpret Zadesky to meet the claimed limitations.  Secondly, regarding the applicant’s arguments that the two sheet metal caps 30 and 32 of Newnham cannot be considered first and second housing elements since they are not attached to a mechanical structure which is configured to deform the examiner is using Newnham two .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837